              Case 2:19-cv-01034-TSZ Document 37 Filed 09/17/20 Page 1 of 1




 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
          HOMESITE INSURANCE
          COMPANY,
 8
                                     Plaintiff,
 9                                                            C19-1034 TSZ
                  v.
10                                                            MINUTE ORDER
          JOSEPH M ZAJAC, et al.,
11
                                     Defendants.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
          (1)     The Court requests a response to the Defendants Feldmanns’ Motion for
   Reconsideration, docket no. 36. No reply shall be filed unless requested by the Court.
15
   Plaintiff is DIRECTED to file a response to the motion for reconsideration on or before
   noon on Friday, October 2, 2020. The motion for reconsideration is RENOTED to
16
   October 2, 2020.
17          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 17th day of September, 2020.
19

20                                                        William M. McCool
                                                          Clerk
21
                                                          s/Karen Dews
22                                                        Deputy Clerk

23

     MINUTE ORDER - 1
